This is a suit against the surety on an administrator's bond.
The fourth amended declaration in effect simply alleged the death of the decedent, the fixing of the amount of administrator's bond, the appointment of the Administrator, the execution of the bond by defendant, the failure of the Administrator to comply with the terms of the bond, the failure of the Administrator to perform any of the duties required of him, and that the Administrator absconded, has been removed as Administrator by the Probate Court and that plaintiff has been appointed Administrator de bonis non.
There is no allegation in the declaration as to the amount or value of any property which came into the hands of the Administrator, by reason of his appointment as such, and no allegation as to what amount, if any, was lost to the estate by reason of the alleged default of the Administrator.
Demurrer to declaration was sustained and judgment for defendant entered thereon.
It is the contention of appellant that the declaration is sufficient because as he claims, he is entitled to recover the full penal sum of the bond without alleging or showing what damage, if any, has accrued to the estate by reason of the alleged default of the Administrator.
We think it is elementary that this contention is untenable and, therefore, the judgment is affirmed.
So ordered.
CHAPMAN, C. J., TERRELL and ADAMS, JJ., concur.